         Case 1:96-cv-08414-KMW Document 8545 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                               :
and NIA GREENE, on behalf of themselves and all others                 :
similarly situated,                                                    :   96 Civ. 8414 (KMW)
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                   - against -                                         :   [PROPOSED]
                                                                       :   JUDGMENT
THE BOARD OF EDUCATION OF THE CITY SCHOOL :                                FOR
                                                                       :   SONIA
DISTRICT OF THE CITY OF NEW YORK,
                                                                       :   CRUZ
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- x

WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City of N.Y., Opinion and Order, No. 96-cv-8414, [ECF No. 386]), and
Sonia Cruz (“Claimant”) is a member of that class;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master held a hearing on April 29, 2021, with respect to Ms. Cruz’s
demand for damages and Defendant’s objections, [ECF No. 8097];

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS, the Board of Education of the City School District of the City of New York
(“BOE”) and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Sixth Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Sixth Supplemental Index of
Exhibits (collectively referred to as the “Classwide Exhibits”) filed with the Court, [ECF No.
8247];

WHEREAS, the Special Master made Findings of Fact and Conclusions of Law for Sonia Cruz,
which the Special Master recommends that the Court adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master’s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);



                                                         1
         Case 1:96-cv-08414-KMW Document 8545 Filed 09/09/21 Page 2 of 2




IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Sonia Cruz (Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Ms. Cruz will have judgment
against the BOE as follows:

   1. Backpay in the amount of $748,538;

   2. Tax-component award in the amount of $87,953;

   3. LAST Fees in the amount of $350;

   4. ASAF account award in the amount of $4,966;

   5. Pre-judgment interest calculated to be $66,607; and

   6. Pension-related relief pursuant to the terms of the Court’s Order dated December 17,
      2018 (Pension Stipulation & Order, [ECF No. 1014]).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Ms. Cruz will be entitled to
the following non-monetary relief:

   1. The BOE is ordered to amend its internal service, salary, payroll, and human resources
      systems as follows:

         a. Incorporate the “Pension Inputs” detailed in Paragraph 4 of Exhibit 1;

         b. Incorporate Ms. Cruz’s counterfactual monthly service history, as listed on Exhibit B
            to the Findings of Fact and Conclusions of Law for Sonia Cruz; and

         c. Grant Ms. Cruz retroactive seniority based on her counterfactual monthly service
            history, as described in Paragraph 4 of Exhibit 1.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master’s recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master’s Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated:       9/9/21                                  ENTERED:


                                                               /s/ Kimba M. Wood
                                                     ____________________________________




                                                 2
